By the Court, Ingraham, J.
I am at a loss to see how the taxation of this company can in any sense be deemed an interference with the power to regulate commerce with foreign nations. It imposes no. rules or regulations on commerce, and in no way interferes with the transportation of freight or passengers. It acts, not upon commerce or its relations with foreign countries, but upon the property of the company, in the same manner that a tax on the personal property of the individual is raised upon a valuation of his personal estate, whether such estate consists of ships, or railroad stocks or money. The ground upon which the Supreme Court held that acts of the state, imposing a specific tax upon officers or seamen of a vessel were invalid, was that it interfered with the power to regulate commerce with foreign nations. Following this decision in City of New York v. Miln, (11 Peters, 136,) and the Passenger cases, (7 How. 283,) the utmost *166that could he claimed for it would be that the state could not interpose a specific tax on vessels arriving from foreign ports, whether in the form of a tax on vessels specifically, or on the officers or crew of the vessel, or as a tonnage duty, or in any other manner which would interfere with the free passage of such vessels from one place to another. Beyond that, I do not understand the rule and decisions to apply; and the right to tax an inhabitant of the state generally upon his personal property is not in any manner restrained because some part of such property is invested in ships or steamers. The same section which gives congress power to regulate commerce with foreign nations, also includes the commerce with the states, and if the relators are right in claiming that this provision exempts from taxation all property engaged in foreign commerce, it would also free from state taxation all the property of railroads running from one state to another.
[New York General Term,
November 5, 1866.
It would go even farther than that, in restraining state power, for it would prevent a state court from compelling the payment of debts due by the owners of such vessels or stocks by the application of such property to such a purpose.
The same views are applicable to the other ground taken by the relators, in regard to contracts for carrying the mails of the United States.
I am not willing to adopt the construction contended for by the relators. The assessment complained of in no way interferes with the power of congress to regulate commerce either with foreign countries or between the states, and no good cause is shown why we should interfere with the assessment as made by the commissioners of taxes.
Judgment for the respondents.
Leonard, Clerke and Ingraham, Justices.]